137 Nev., Advance Opinion       /7
                        IN THE SUPREME COURT OF THE STATE OF NEVADA


                 SOPHIA MONTANEZ,                                        No. 81312
                 Appellant,
                 vs.
                 SPARKS FAMILY HOSPITAL, INC., A
                 DELAWARE CORPORATION, D/B/A                              FILE
                 NORTHERN NEVADA MEDICAL
                                                                           DEC 0 9 202
                 CENTER,
                                                                                     BROWN
                 Respondent.
                                                                            IEF DEPUTY




                            Appeal from a district court order dismissing a complaint in a
                medical malpractice action. Second Judicial District Court, Washoe
                County; Connie J. Steinheimer, Judge.
                            Affirmed.


                Bradley Paul Elley, Incline Village,
                for Appellant.

                John H. Cotton & Associates, Ltd., and John H. Cotton and Adam A.
                Schneider, Las Vegas,
                for Respondent.




                BEFORE THE SUPREME COURT, CADISH, PICKERING, and
                HERNDON, JJ.


                                                  OPINION

                By the Court, HERNDON, J.:
                            NRS 41A.071 provides that "the district court shall dismiss" an
                action for professional negligence if the action is filed without the requisite
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                              1.1   - s-wal
                     affidavit from a medical expert. NRS 41A.100(1)(a), however, allows an
                     exemption from the medical expert affidavit requirement when "[a] foreign
                     substance other than medication or a prosthetic device was unintentionally
                     left within the body of a patient following surgery." The district court
                     concluded that NRS 41A.100(1)(a) is ambiguous as to whether a "foreign
                     substance includes bacteria, as appellant Sophia Montanez asserted in her
                     complaint.
                                  In this opinion, we clarify that NRS 41A.100(1)(a) is not
                     ambiguous, and "foreign substance" as used within this statute does not
                     include bacteria. Thus, we conclude that Montanez's medical malpractice
                     claim was not exempt from the affidavit requirement, and her failure to
                     include such an affidavit with her complaint rendered her medical
                     malpractice claim void ab initio. We further conclude that Montanez's
                     premises liability claim sounds in medical malpractice and was therefore
                     also subject to the affidavit requirement and similarly void ab initio. We
                     thus affirm the dismissal of the action.

                                      FACTS AND PROCEDURAL HISTORY
                                  In 2018, Sophia Montanez underwent a surgical procedure on
                     her right eye at the Northern Nevada Medical Center (NNMC). Shortly
                     after surgery, her eye became infected, and she is now permanently blind
                     in that eye. Montanez filed a complaint seeking damages for her injury,
                     alleging that NNMC was liable for medical malpractice and for a premises
                     liability claim. NNMC filed a motion to dismiss the complaint for failure to
                     attach a medical expert affidavit. Montanez opposed the motion, arguing
                     that a medical expert affidavit was not required because the bacteria that
                     entered her eye was a foreign substance such that her medical malpractice
                     claim was exempt under NRS 41A.100(1)(a). As for the premises liability
SUPREME COURT
       OF
    NEVADA
                                                          2
MI I947A    agegto
claim, Montanez argued that her injuries could have been caused by a
mistake that was not medical in nature, but rather "the failure of [NNMC]
to have a clean building." She argued that without the benefit of discovery,
she had no way of knowing whether the bacteria entered her body due to
professional negligence or "simply.. . . a business-owner's failure to keep
their building clean," which justified her separate premises liability claim.
The district court granted NNMC's motion to dismiss, finding that NRS
41A.100(1)(a) was ambiguous but that Montanez's medical malpractice
claim was not exempt from the affidavit requirement under NRS
41A.100(1)(a) because "Mlle circumstances surrounding this case will
require expert testimony." The court therefore found that Montanez's
medical malpractice claim was void ab initio and dismissed it. The district
court further found that the gravamen of Montanez's premises liability
claim sounded in medical malpractice and therefore dismissed that claim as
well.

                                DISCUSSION
Standard of review
            "This court reviews a district court's order granting a motion to
dismiss for failure to state a claim under a rigorous, de novo standard of
review." Slade v. Caesars Entm't Corp., 132 Nev. 374, 379, 373 P.3d 74, 78
(2016) (internal quotations omitted). A complaint should be dismissed for
failure to state a claim only "if it appears beyond a doubt that [the plaintiff]
could prove no set of facts, which, if true, would entitle [the plaintiff] to
relief." Buzz Stew, LLC v. City of N. Las Vegas, 124 Nev. 224, 228, 181 P.3d
670, 672 (2008). "[T]his court will recognize all factual allegations in [the
plaintiffs] complaint as true and draw all inferences in [the plaintiffs]
favor." Id. A district court's decision that reaches the correct result, even



                                       3
                if for the wrong reason, will be affirmed. Saavedra-Sandoval v. Wal-Mart
                Stores, Inc., 126 Nev. 592, 599, 245 P.3d 1198, 1202 (2010).
                            "Statutory interpretation is a question of law, which this court
                reviews de novo." Branch Banking & Tr. Co. v. Windhaven & Tollway, LLC,
                131 Nev. 1.55, 158, 347 P.3d 1038, 1040 (2015) (internal quotations omitted).
                "[I]f a statutes language is clear and unambiguous, it must be given its
                plain meaning, unless doing so violates the spirit of the act. A statute is
                ambiguous if it is capable of being understood in two or more senses by
                reasonably well-informed persons." Griffith v. Gonzales-Alpizar, 132 Nev.
                392, 394, 373 P.3d 86, 87-88 (2016) (internal citation omitted) (internal
                quotations omitted).
                Bacteria is not a "foreign substance" under NRS 41A. 100(1)(a)
                            "[A] medical malpractice complaint filed without a supporting
                medical expert affidavit is void ab initio, meaning it is of no force and effect."
                Washoe Med. Ctr. v. Second Judicial Dist. Court, 122 Nev. 1298, 1304, 148
                P.3d 790, 794 (2006). NRS 41A.100, however, exempts the plaintiff from
                providing the affidavit in certain circumstances, including when "Ea] foreign
                substance other than medication or a prosthetic device was unintentionally
                left within the body of a patient following surgery." NRS 41A.100(1)(a).
                            We hold that the district court was incorrect in its finding that
                NRS 41A.100(1)(a) is ambiguous, because it is clear on the statutes face
                that "foreign substance was intended to mean something that a doctor
                purposefully implanted or used during surgery that was then left in the
                body unintentionally. This is consistent with Cummings v. Barber, in which
                we stated that NRS 41A.100(1)(a) applies to foreign objects "implanted or
                used" during the at-issue surgery. 136 Nev. 139, 143, 460 P.3d 963, 967
                (2020). Indeed, we have used "foreign substance" to refer to objects such as
                a surgical needle, Szydel v. Markman, 121 Nev. 453, 455, 117 P.3d 200, 201
SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 19-7A
(2005); surgical clips, Cummings, 136 Nev. at 140-41, 460 P.3d at 965-66;
and wire fragments, id.; see also Jaramillo v. Ramos, 136 Nev. 134, 135, 460
P.3d 460, 462 (2020).
            That said, the district court was correct in that Montanez's
claim did not fall within the purview of NRS 41A.100(1)(a). As stated above,
the statute is clear on its face that it applies to foreign objects "implanted
or used" during surgery; bacteria falls into neither of these categories.
Moreover, interpreting "foreign substance as including bacteria would be
contrary to the "spirit of the act," Griffith, 132 Nev. at 394, 373 P.3d at 87-
88 (internal quotation omitted), since the purpose of the exceptions to the
affidavit requirement is "to relieve a plaintiff of the burden and expense of
obtaining an expert witness in cases where negligence can be shown based
on common knowledge alone." Cummings, 136 Nev. at 142, 460 P.3d at 966-
67. There are many ways that bacteria could be introduced into and remain
in the body during and/or post-surgery, causing a subsequent infection—
some of which do not result from the medical provider's negligence.
Whether or not a bacterial infection existing in the body post-surgery was
caused by a medical provider's professional negligence is beyond the
purview of the average person's common knowledge, and thus it is outside
the intended scope of the exceptions to the affidavit requirement.
            We therefore conclude that although the district court was
incorrect in finding that the statute was ambiguous, it was correct in its
ultimate conclusion that Montanez's rnedical malpractice claim should have
included a medical expert affidavit and was therefore void ab initio. We




                                      5
                    therefore affirm the district court's dismissal of Montanez's medical
                    malpractice claim. Saavedra-Sandoval, 126 Nev. at 599, 245 P.3d at 1202.1
                    Montanez's premises liability claim sounds in medical malpractice and
                    therefore required an expert affidavit to be actionable
                                "When the duty owing to the plaintiff by the defendant arises
                    from the physician-patient relationship or is substantially related to
                    medical treatment, the breach thereof gives rise to an action sounding in
                    medical malpractice as opposed to simple negligence." Papa v. Brunswick
                    Gen. Hosp., 132 A.D.2d 601, 603 (N.Y. App. Div. 1987), cited with approval
                    in Szymborski v. Spring Mountain Treatment Ctr., 133 Nev. 638, 642, 403
                    P.3d 1280, 1284 (2017). A claim is for medical malpractice "if the jury can
                    only evaluate the plaintiffs claims after presentation of the standards of
                    care by a medical expert." Szymborski, 133 Nev. at 642, 403 P.3d at 1284.
                    However, if "the reasonableness of the health care provider's actions can be
                    evaluated by jurors on the basis of their common knowledge and experience,
                    then the claim is likely based in ordinary negligence." Id. at 642, 403 P.3d
                    at 1284-85. "The distinction between medical malpractice and negligence
                    may be subtle in some eases, and parties may incorrectly invoke language
                    that designates a claim as either medical malpractice or ordinary
                    negligence, when the opposite is in fact true." Id. at 642, 403 P.3d at 1285.
                    Because of this, "we must look to the gravamen or substantial point or
                    essence of each claim rather than its form to see whether each individual
                    claim is for medical malpractice or ordinary negligence." Icl. at 643, 403
                    P.3d at 1285 (internal quotation omitted).



                         'Because we conclude that bacteria is not included within the scope
                    of NRS 41A.100(1)(a), we need not reach Montanez's other arguments in
                    which she takes issue with the district coures factual analysis.
SUPREME COURT
       OF
    NEVADA
                                                         6
(0) I947A 44INIPF
            Montanez argues that her injury could be attributable to
NNMC's failure to keep its facilities clean, and this is separate from any
form of medical malpractice. We conclude, to the contrary, that the level of
cleanliness that a medical provider must maintain is inherently linked to
the provision of medical treatment; this is reflected in the statutes enacted
by the Nevada Legislature that regulate medical infection prevention
protocol. See NRS 439.865 (requiring that Nevada health facilities develop
an internal patient safety plan that includes an infection control program
to protect the health and safety of patients treated at that medical facility);
NRS 439.873 (requiring that a medical facility designate an officer or
employee to serve as infection control officer of that medical facility). Where
the level of cleanliness relates to the medical services provided, the essence
of the claim requires a medical expert affidavit because it sounds in medical
malpractice. See Szymborski, 133 Nev. at 642, 403 P.3d at 1284 (holding
that when the duty that the defendant owes to the plaintiff is substantially
related to medical treatment, a breach of such duty sounds in medical
malpractice).
            Thus, the gravamen of the premises liability claim sounds in
medical malpractice, not common negligence, and the claim is also subject
to the medical expert affidavit requirement. See id.; see also NRS 41A.071.
As a result, this claim cannot be severed from Montanez's first claim and
allowed to proceed.2 Therefore, we conclude that the district court was
correct in dismissing Montanez's premises liability claim.



      2Moreover,   Montanez's argument that the only expert that she would
be able to find to provide an affidavit would be a "professional janitoe is
unavailing. Montanez could have found an expert to testify in an affidavit
as to the cleanliness protocols and standards that hospitals are supposed to


                                      7
                                                   CONCLUSION
                                  The exceptions to the affidavit requirement provided in NRS
                     41A.100 were enacted for the purpose of allowing plaintiffs to file claims
                     wherein negligence could be deduced with common knowledge alone. Any
                     terms used within the statute, then, should be interpreted according to this
                     purpose. We hold that NRS 41A.100(1)(a) is unambiguous and does not
                     include bacteria in the definition of "foreign substance." We therefore
                     conclude that the district court was correct in dismissing Montanez's
                     medical malpractice claim. We further conclude that Montanez's premises
                     liability claim sounds in medical malpractice, and thus the district court
                     was also correct in dismissing that claim. Accordingly, we affirm the district
                     court's order dismissing Montanez's complaint.




                                                                                         J.
                                                          Herndon


                     We concur:



                                                     J.
                     Cadish


                              Piekti.                J.
                     Pickering




                     follow and, consequently, whether professional negligence as to these
                     protocols would have caused a bacterial infection like Montanez
                     experienced—however, she did not.
SUPREME COURT
          OF
      NEVADA
                                                           8
vIR 1 ,447A    AD.